                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


MARQUITOS MAURICE WHITELAW,
         Plaintiff,

      v.                                               Case No. 19-C-0051

DR. HORTON, et al.
           Defendants.
______________________________________________________________________

                                        ORDER

      Plaintiff Marquitos Maurice Whitelaw, a Wisconsin state prisoner who is

representing himself, filed a civil rights complaint under 42 U.S.C. § 1983. I allowed him

to proceed on a claim under the Fourteenth Amendment’s Due Process Clause against

defendants Alyssa Sekadlo, Charles Dombeck, Dawn Morrison, and Mai Bruno (“the

nurse defendants”) and Dr. Karen Horton for allegedly treating his medical needs with

objective unreasonableness. I also have supplemental jurisdiction over a state law

medical malpractice claim against all defendants. Before me now are the nurse

defendants’ motion for summary judgment and Dr. Horton’s motion for summary

judgment.


                                  I.     BACKGROUND

            A. The Parties

      At the time he broke his hand in July 2018, plaintiff was a pre-trial detainee at the

Milwaukee County House of Corrections (“HOC”). ECF No. 93 at ¶ 6. He was convicted

on August 8, 2018, and transferred to the Milwaukee County Jail that same day. Id. at ¶¶

7-8. Defendants Charles Dombeck and Alyssa Sekadlo were Advanced Practice Nurse




        Case 2:19-cv-00051-LA Filed 10/15/20 Page 1 of 16 Document 113
Prescribers at the HOC, and defendant Dawn Morrison was a registered nurse at the

HOC. ECF No. 90 at ¶¶ 11, 16, and 20. Mai Bruno was a registered nurse at the

Milwaukee County Jail. Id. at ¶ 31. Defendant Dr. Karen Horton was employed by Armor

Correctional Medical Services, Inc. as the Medical Director at the Milwaukee County Jail.

ECF No. 93 at ¶ 3.

          B. Treatment Provided by the Nurse Defendants

       On the evening of July 13, 2018, plaintiff injured his hand after he slipped and fell

in the shower. ECF No. 89-9 at 6; Dep. Tr. 16:5-9. His hand swelled “to the size of a

boxing glove.” ECF No. 90 at ¶ 6. At approximately 1:00 a.m. the morning of July 13,

2018, plaintiff was examined by RN Kieanna Alderson, who is not a defendant 1. Id. at ¶

8. Alderson noted that plaintiff fell around 6:00 p.m. on July 12 and that his hand began

to swell approximately three hours later. Id. As a result of her examination, she ordered

an x-ray, prescribed acetaminophen, and made an appointment for plaintiff to see either

a doctor or a nurse practitioner for evaluation. Id.

       Plaintiff then saw defendant APNP Dombeck later in the day on July 13. Id. at ¶

11. Plaintiff explained to Dombeck that he was in pain, and Dombeck observed significant

swelling near the ring and pinky finger of plaintiff’s right hand. Id. at ¶ 12. Dombeck states

that he ordered an x-ray, prescribed ibuprofen twice a day, acetaminophen twice a day

and an ACE bandage. Id. at ¶ 13. Dombeck told plaintiff to rest his hand, keep it elevated,



1
  Plaintiff attempted to amend his complaint to add RN Alderson after he discovered in
his deposition that he erroneously identified Charles Dombeck as the John Doe nurse he
saw early in the morning of July 13, 2018. Magistrate Judge Nancy Joseph, after holding
a hearing, denied his motion to amend the complaint, finding that the defendants would
be unduly prejudiced by the amendment. See ECF No. 85.
                                              2



        Case 2:19-cv-00051-LA Filed 10/15/20 Page 2 of 16 Document 113
and keep it wrapped during the day. Id. He also set a follow-up appointment for a week

later. Id. Plaintiff disputes that Dombeck ordered an x-ray or gave him an ACE bandage.

ECF No. 99 at ¶ 13.

       The medical records show that Dombeck did order an x-ray and that plaintiff had

an x-ray on July 13, 2018. ECF No. 90 at ¶ 15; ECF No. 89-7 at 16. The x-ray confirmed

“an acute fracture of the distal fifth metacarpal of the right hand.” Id. In other words,

according to the American Academy of Orthopedic Surgeons, he broke his hand,

specifically   the   bone   in   his   palm   that   supports    the   pinky   finger.   See

https://orthoinfo.aaos.org/en/diseases--conditions/hand-fractures. Defendants state that

because of the swelling, “[a]ppropriate treatment of a metacarpal fracture with soft tissue

swelling is elevation and rest to allow the swelling to subside and ibuprofen and/or

acetaminophen for pain.” ECF No. 90 at ¶ 57. According to defendants, this is why plaintiff

was not placed in a cast until the middle of August. Id. Plaintiff asserts that the five-week

delay in receiving a cast was inappropriate. ECF No. 99 at ¶ 14.

       On July 15, 2018, defendant RN Morrison completed a Special Needs

Consideration/Relocation form, permitting plaintiff to be housed in a lower bunk for one

week. ECF No. 90 at ¶ 16. It is undisputed that Morrison was not asked to examine or

treat plaintiff or had any obligation to provide medical care. Id. at ¶¶ 16-17.; ECF No. 99

at ¶¶ 16-21. In fact, she did not have any contact with plaintiff. Her only role was to fill

out the form. Id. Plaintiff contends that based off her knowledge of his situation, Morrison

should have sent him to the hospital, given him stronger pain medication, or put him in a

cast. ECF No. 90 at ¶ 18. Morrison states that under Wisconsin state regulations, she is



                                              3



         Case 2:19-cv-00051-LA Filed 10/15/20 Page 3 of 16 Document 113
not permitted, as a registered nurse, to administer pain medication, send a patient to a

hospital, or put a patient in a cast. Id. at ¶ 19.

       Defendant APNP Sekadlo then examined plaintiff on July 23, 2018. ECF No. 90 at

¶ 20 At that appointment, plaintiff complained of constant and “throbbing pain,” rating it

an 8/10, though he denied “numbness, tingling, and decreased sensation” in his hand.

ECF No. 89-7 at 2-3. Sekadlo also noted that plaintiff had “mid-moderate swelling.” Id. at

3. Sekadlo decided to refer plaintiff to a hand specialist and continued to prescribe

ibuprofen and acetaminophen to address plaintiff’s pain. ECF No. 90 at ¶ 24. Plaintiff

contends that Sekadlo should have given him stronger pain medication. Id. at ¶ 29.

Sekadlo states in her affidavit that “narcotic pain medication for non-complicated, closed

fractures” such as plaintiff’s is not required. ECF No. 89-3 at ¶ 8. At the appointment, she

also advised plaintiff to avoid activities that aggravated his pain, to elevate his hand while

resting, and to notify staff if his symptoms worsened. ECF No. 89-7 at 3. Additionally,

according to her affidavit, she decided not to splint or cast on July 23, 2018, because of

“potential for neurologic injury and/or compartment syndrome” caused by the persistent

swelling. ECF No. 89-3 at ¶ 5

       Plaintiff contends that the specialist’s appointment was set too far in the future and

he should have been seen immediately. ECF No. 99 at ¶¶ 12-13. Sekadlo states that

while she initiated the referral to the hand specialist, she was not involved in setting the

appointments. ECF No. 90 at ¶ 25, 58. According to Sekadlo, once a referral is initiated,

the specialist is given a copy of the patient’s medical record to “assess the

appropriateness and timing of the referral.” ECF No. 89-3 at ¶ 9. If the outside specialist

finds the referral appropriate, the specialist’s office then sets the date for the appointment.

                                                4



         Case 2:19-cv-00051-LA Filed 10/15/20 Page 4 of 16 Document 113
Id. Plaintiff does not dispute that Sekadlo was not responsible for setting outside

appointments but also admits that he does not know who was responsible. ECF No. 99

at ¶ 25. Sekadlo also states that an appointment with the hand specialist “was not

indicated until resolution of the swelling.” ECF No. 89-3 at ¶ 13. Sekadlo uses the word

“indicated” in a way that is unique to the medical profession. Accordingly, I will infer from

context that she means the appointment would not be necessary or useful until the

swelling subsided.

       Plaintiff saw the specialist, Dr. Andersen, who is not a defendant, on August 15,

2018. ECF No. 90 at ¶ 15. On the morning of August 15, prior to seeing the specialist, he

was examined by defendant RN Bruno. Id. at ¶ 31. At the examination, plaintiff “reported

swelling and pain in his right fifth metacarpal with limited range of motion and deformity.

He reported he was not able to work out, do pushups, or write.” ECF 89-5 at ¶ 7. Plaintiff

rated his pain at seven out of ten. ECF No. 90 at ¶ 33. Bruno confirmed the swelling,

tenderness, and limited range of motion and gave plaintiff acetaminophen. ECF 89-5 at ¶

9. She also showed him some exercises to address the limited mobility of his hand and

instructed him to immobilize his hand. Id. Plaintiff contends that Bruno could have given

him stronger pain medication or put him in a splint or cast. ECF No. 90 at ¶ 35. At his

deposition, plaintiff testified that Bruno could have “done something to make the situation

a little better.” Id. Bruno asserts that Wisconsin state regulations prohibited her from

administering stronger drugs or applying a split or cast. ECF No. 89-5 at ¶ 10. She also

was aware that plaintiff was seeing Dr. Andersen that same day. ECF No. 90 at ¶ 34.




                                             5



        Case 2:19-cv-00051-LA Filed 10/15/20 Page 5 of 16 Document 113
           C. Plaintiff’s Appointment with Dr. Andersen

       After taking an x-ray and examining plaintiff on August 15, 2018, Dr. Anderson

determined that plaintiff’s hand was stable and healing. ECF No. 90 at ¶ 39. He

recommended that plaintiff continue taking ibuprofen for pain but did not prescribe any

additional or stronger pain medication to plaintiff. Id. at ¶ 40. He also put plaintiff in “a

short arm ulnar gutter cast.” Id. at ¶ 38. Plaintiff had a follow up with Dr. Andersen on

September 5, 2018, where he had another x-ray. Id. at ¶¶ 45-46. Dr. Anderson

determined that plaintiff’s hand was “healing well,” and there did not appear to be

complications. Id. at ¶ 46. Dr. Andersen observed “mild stiffness at the joint and no

tenderness at the fracture site.” Id. at ¶ 45. He removed plaintiff’s cast and recommended

that plaintiff’s fourth and fifth fingers be tapped together. Id. at ¶ 47.

           D. Plaintiff’s Care After September 5, 2018

       Plaintiff was examined by RN Taylor, not a defendant, on September 12, 2018,

and complained of constant pain. Id. at ¶ 49. Plaintiff does not dispute that Taylor

determined that plaintiff had “full range of motion in his hand; ability to ball his hand into

a fist, extend his fingers, and perform finger-to-thumb movements without difficulty.” Id.

At 11:00 p.m. the next day, plaintiff was examined by NP Adams, who is not a defendant.

Id. at ¶ 50. Plaintiff does not dispute that Adams observed that he could make a fist and

had a full range of motion. Id. Adams ordered an x-ray to rule out the possibility of

plaintiff’s hand being re-injured. Id. at ¶ 51. The x-ray showed the fracture was still

present, but it was healing. Id.

       In his complaint, plaintiff alleged that the dealing with his hand injury caused him

to be stressed out, depressed, and have suicidal thoughts. ECF No. 1 at 6. He further

                                               6



         Case 2:19-cv-00051-LA Filed 10/15/20 Page 6 of 16 Document 113
alleged that on September 13, 2018, the pain in his hand was so bad that he attempted

suicide by jumping off a second story tier of the Milwaukee County Jail. Id. at 7. However,

in his deposition, plaintiff testified that he did not jump off the tier. ECF No. 89-9 at 27;

Dep. Tr. 57: 17-19.

          E. Dr. Horton’s Role

       Plaintiff states that Dr. Horton was present on July 13, August 2, and August 8,

2018, and she knew that plaintiff had a broken hand. ECF No. 99 at pg. 8, ¶ 7. He

contends that, based on her knowledge of his condition, she should have sent him to the

hospital for treatment. Id. Dr. Horton states that she was out of state from July 12 through

July 16, 2018. ECF No. 93 at ¶ 10. In his response to Dr. Horton’s proposed findings of

fact, plaintiff asserts that his medicine administration record proves that Dr. Horton was

at the HOC on July 13, 2018 because it shows she denied administering ibuprofen to

plaintiff on that date. ECF No. 109-1 at 2. The medicine administration record also shows

that Dr. Horton made decisions about pain medication on August 2 and August 8. Id. at

1-3. Dr. Horton asserts that “nurses at the Milwaukee County Jail were authorized to

administer certain medications under the name of the physician or nurse practitioner

providing care to a patient by accessing the patient’s electronic medical record and

selecting the doctor or nurse practitioner’s name. In cases where the nurse did not know

the identity of the doctor or nurse providing care to a patient, they could select Dr. Horton’s

name.” ECF No. 110 at ¶ 10.

       Plaintiff also asserts that Dr. Horton discontinued acetaminophen and ibuprofen

“on occasions causing [plaintiff] to suffer in pain.” ECF No. 109 at ¶ 13. A review of

plaintiff’s medicine administration record does indicate that Dr. Horton discontinued both

                                              7



         Case 2:19-cv-00051-LA Filed 10/15/20 Page 7 of 16 Document 113
acetaminophen and ibuprofen, but not always at the same time. ECF No. 109-1 at 1-2.

For instance, on July 13, 2018, she denied ibuprofen, but Charles Dombeck had approved

distribution of acetaminophen during that period. Id at 1-2.

       According to Dr. Horton, her primary duty was “to oversee health services at the

Milwaukee County Jail and the House of Corrections,” and she “was not responsible for

supervising or providing training to nursing staff.” ECF No. 93 at ¶¶ 4-5. She also never

examined or had any discussions with plaintiff regarding his injury. Id. at ¶ 15. Plaintiff

disputes this, pointing to the “Specialty Service/Consultation Request” dated July 23,

2018 as evidence that Dr. Horton “was aware of and involved by discussion or

examination with [plaintiff’s] injury to his hand.” ECF No. 109 at ¶ 15. However, the

document does not mention Dr. Horton and instead shows Dr. Tim Hughes approving

Alyssa Sekadlo’s request to have plaintiff sent to a specialist. ECF No. 96-3.

                                     II.    ANALYSIS

       At the outset, I must note that plaintiff was convicted during the treatment of his

broken hand. Accordingly, for the events that took place before his date of conviction

(August 8, 2018), I will apply the Fourteenth Amendment standard of objective

unreasonableness, and for the events that took place after his conviction, I will apply the

Eighth Amendment standard of deliberate indifference. The claims against Dombeck,

Morrison, and Sekadlo, then, will be analyzed under the Fourteenth Amendment

standard, and the claim against Bruno will be analyzed under the Eighth Amendment

standard. As for Dr. Horton, both standards apply to her because plaintiff’s allegations

against her span from July 2018 through September 2018.



                                            8



        Case 2:19-cv-00051-LA Filed 10/15/20 Page 8 of 16 Document 113
           A. Summary Judgment Standard

       A party is entitled to summary judgment if it shows that there is no genuine dispute

as to any material fact and it is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). To survive a motion for summary judgment, a non-moving party must show that

sufficient evidence exists to allow a jury to return a verdict in its favor. Brummett v. Sinclair

Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005). For the purposes of deciding the

motion for summary judgment, I resolve all factual disputes and make all reasonable

factual inferences in favor of the non-moving party. Springer v. Durflinger, 518 F.3d 479,

483-84 (7th Cir. 2008).

           B. Fourteenth Amendment Objective Reasonableness in Treating
              Medical Needs as to Dombeck, Morrison, and Sekadlo.

       Where a plaintiff was a pretrial detainee at the time of medical treatment, “a

standard of objective reasonableness, and not deliberate indifference, governs claims

under the Fourteenth Amendment’s Due Process Clause for inadequate medical care

provided to pretrial detainees.” McCann v. Ogle Cty., Ill., 909 F.3d 881, 886 (7th Cir.

2018). “A pretrial detainee ‘needed only to show that the defendant’s conduct was

objectively unreasonable,’ without any accompanying requirement to demonstrate . . .

‘that the defendant was subjectively aware that” the conduct was unreasonable. Id.

(quoting Miranda v. Cty. of Lake, 900 F.3d 335, 351 (7th Cir. 2018)). To prevail at

summary judgment, then, a plaintiff “must demonstrate that genuine issues of material

fact exist on two questions: (1) whether he suffered from an objectively serious medical

condition and (2) whether the medical staff’s response to it was objectively reasonable.”

Williams v. Ortiz, 937 F.3d 936, 942-943 (7th Cir. 2019) (citations omitted).


                                               9



         Case 2:19-cv-00051-LA Filed 10/15/20 Page 9 of 16 Document 113
       Because there is no dispute that plaintiff’s broken hand qualifies as an objectively

serious medical condition, I will focus my analysis on the second question. In assessing

the reasonableness of the defendants’ response, the “standard requires courts to focus

on the totality of facts and circumstances faced by the individual alleged to have provided

inadequate medical care and to gauge objectively—without regard to any subjective

belief—whether the response was reasonable.” McCann, 909 F.3d at 866. “Negligence

or gross negligence does not meet this standard.” Williams, 937 F.3d at 942. Also, a

plaintiff’s disagreement with a provider’s course of treatment does not support the

conclusion that a course of treatment was objectively unreasonable. Id. at 944.

       Nothing in the record demonstrates that Dombeck, Morrison, or Sekadlo’s

treatment of plaintiff was objectively unreasonable. Morrison had no directive to examine

the plaintiff or an obligation to take any action other than completing the Special

Needs/Relocation form. It was not objectively unreasonable that she did not, on her own

initiative, decide to take any additional action such as escalating to a physician or nurse

practitioner. Also, per state regulation, she could not authorize that plaintiff be sent to the

hospital, give plaintiff pain medicine, or put him in a cast.

       The record also shows that Dombeck and Sekadlo diligently examined plaintiff and

addressed his needs. Dombeck examined plaintiff the day after his injury and was the

second medical professional in 24 hours to see him. He ordered an x-ray, prescribed him

ibuprofen and acetaminophen, instructed plaintiff to elevate his hand, and set up a follow-

up appointment. Sekadlo, who conducted that follow-up appointment, noted that the

swelling and pain persisted and based off those observations referred plaintiff to a hand

specialist. She continued plaintiff’s prescription for ibuprofen and acetaminophen and

                                              10



        Case 2:19-cv-00051-LA Filed 10/15/20 Page 10 of 16 Document 113
gave him advice on how to help his hand heal faster. These types of treatments are

“classic example[s] of a matter for medical judgment.” West v. Matz, 749 Fed. Appx. 103,

104 (7th Cir. 2018) (quoting Estelle v. Gamble, 429 U.S. 97, 107 (1976)).

      Plaintiff argues that both Dombeck and Sekadlo should have given him something

stronger for the pain, put plaintiff in a cast sooner, and had him see a specialist sooner.

However, based on the evidence in the record, no reasonable jury could conclude that

the defendants’ decisions to deny plaintiff stronger pain medications and delay the

application of a cast were objectively unreasonable because they could not find that

defendants’ decisions were grounded in anything other than sound medical reasoning.

According to defendants, plaintiff was not given stronger pain medication because, based

on their medical knowledge, the type of injury he had did not require narcotics. Also,

placing plaintiff in a cast while his hand was so swollen, in defendants’ professional

opinion, would have aggravated his injury. Other than his personal opinion as a lay

person, the plaintiff offers no evidence to counter these reasons and decisions.

      As for the delay in seeing the specialist, the defendants did not have any control

as to when Dr. Andersen would see plaintiff and deferred to his judgment on the

necessary timing. Nurses and Nurse Practitioners are entitled to defer to a physician’s

judgment unless “it is apparent that the physician’s order will likely harm the patient.”

Berry v. Peterman, 604 F.3d 435, 443 (7th Cir. 2010). And while plaintiff probably was

uncomfortable in the five weeks between injuring his hand and seeing Dr. Andersen, the

record, when taking the facts in a light most favorable to the plaintiff, does not

demonstrate that the delay aggravated his condition or needlessly prolonged his pain,

which is required to demonstrate a constitutional violation. See Gomez v. Randle, 680

                                            11



        Case 2:19-cv-00051-LA Filed 10/15/20 Page 11 of 16 Document 113
F.3d 859, 865-66 (7th Cir. 2012). In fact, the record shows that plaintiff had access to pain

medication to manage his pain and his condition steadily improved over time. Indeed, Dr.

Andersen’s medical opinion, which is undisputed, shows that plaintiff’s hand was healing

properly. A reasonable jury could not conclude that Morrison’s, Dombeck’s, or Sekadlo’s

treatment of plaintiff was objectively unreasonable. Summary judgment will be granted in

their favor.

           C. Eighth Amendment Deliberate Indifference to Medical Needs as to
              Bruno.

       A medical professional violates the Eighth Amendment where she is deliberately

indifferent “to serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104

(1976). “To state a cause of action, a plaintiff must show (1) an objectively serious medical

condition to which (2) a state official was deliberately, that is subjectively, indifferent.”

Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008). Again, there is no dispute as to

whether plaintiff’s broken hand was objectively serious, so I turn my attention to whether

Bruno was deliberately indifferent.

       A plaintiff must allege “that an official actually knew of and disregarded a

substantial risk of harm. Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016). The plaintiff

also “must show more than mere evidence of malpractice.” Id. The plaintiff must show

that the prison official’s choices “were so ‘significant a departure from accepted

professional standards or practices’ that it is questionable whether they actually exercised

professional judgment.” Stallings v. Liping Zhang, 607 Fed. Appx. 591, 593 (7th Cir. 2015)

(quoting Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014)).




                                             12



        Case 2:19-cv-00051-LA Filed 10/15/20 Page 12 of 16 Document 113
       No reasonable jury could conclude that Bruno’s treatment of plaintiff amounted to

deliberate indifference. Bruno examined plaintiff, and, based on her observations,

continued plaintiff’s prescription for acetaminophen and worked with plaintiff on some

exercises that would address his limited mobility. Plaintiff contends that Bruno “could have

done something to make the situation a little better,” and given him stronger pain

medication or put him in a cast. ECF No. 90 at ¶ 35. As with the other nursing defendants,

plaintiff is merely disagreeing with Bruno’s course of treatment and there is no evidence

in the record that her treatment decisions were a significant departure from the accepted

professional standards or practices. Summary judgment is granted in Bruno’s favor.

            D. Fourteenth and Eighth Amendment Claims Against Dr. Horton.

       Plaintiff alleges that Dr. Horton was aware on July 13, August 2, and August 8,

2018 that plaintiff needed medical attention for his hand. He contends she should have

overridden the treatment decisions of the nurse defendants and sent him to the hospital.

The July 13 and August 2 instances fall under the broader Fourteenth Amendment

objective reasonableness standard whereas, because plaintiff was convicted on August

8, the August 8 instance falls under the Eighth Amendment deliberate indifference

standard.

       For all three instances, there is a dispute as to whether Dr. Horton actually knew

about plaintiff’s injury and whether she had supervisory authority over the nurse

defendants. There is also a dispute applicable only to July 13 as to whether Dr. Horton

was in the state that day. These questions of fact are ultimately immaterial, because,

when construing the evidence in the light most favorable to plaintiff—that Dr. Horton knew

the details of his injuries, that she had supervisory authority over the nurse defendants,

                                            13



        Case 2:19-cv-00051-LA Filed 10/15/20 Page 13 of 16 Document 113
and that she was in the state on July 13—her decision to implicitly approve the nurse

defendants’ treatment plans by not changing them is objectively reasonable. Also, as a

supervisor, Dr. Horton could only be held liable for the nurse defendants’ actions if they

were a constitutional violation that she knew about and did nothing to prevent. See

Hildebrant v. Ill. Dep’t of Nat. Res., 347 F.3d 1014, 1039 (7th Cir. 2003). As discussed

above, none of the nurse defendants committed a constitutional violation against plaintiff,

so no reasonable jury could conclude that she should be held liable as their supervisor.

       Plaintiff also contends that Dr. Horton was objectively unreasonable (or

deliberately indifferent for instances after August 8) in discontinuing prescriptions for

acetaminophen and ibuprofen, depriving him of pain management. However, the record

demonstrates that plaintiff had consistent access to pain medicine through September

13, 2018. While the medicine administration record does show disruptions, often times,

access to ibuprofen is denied because plaintiff already had access to acetaminophen.

Also, the plaintiff does not dispute that he was prescribed either acetaminophen and/or

ibuprofen after examination by the nurse defendants, Dr. Andersen, and the non-

defendant nurses. When the medicine administration record is combined with the

undisputed treatment plans that included prescriptions for pain medications, it is clear

plaintiff had consistent access to pain medication throughout the relevant time period.

       And even if Dr. Horton had refused pain medication to the point where plaintiff went

for periods without, plaintiff has offered no evidence that her decision was objectively

unreasonable. At best, allowing a lapse in pain medication would amount to negligence.

There is no evidence on the record that the apparent lapses in the medicine administration

record were done purposefully or even recklessly. Also, it is undisputed that plaintiff was

                                            14



        Case 2:19-cv-00051-LA Filed 10/15/20 Page 14 of 16 Document 113
provided treatment other than pain medicine to mitigate his pain and help heal his injury,

such as teaching him exercises to improve mobility, directing him to elevate his hand, and

advising him to rest his hand. Considering the totality of the circumstances surrounding

Dr. Horton’s role, no reasonable jury could conclude that her actions were objectively

unreasonable or deliberately indifferent to plaintiff’s medical needs. Summary judgment

will be granted in Dr. Horton’s favor.

          E. State Law Medical Malpractice Claim

       At screening, I exercised supplemental jurisdiction over plaintiff’s medical

malpractice claim under Wisconsin state law. Now that I have granted summary judgment

in favor of defendants and dismissed the federal claims, I decline to continue to exercise

that jurisdiction. See 28 U.S.C. §1367(c); Bailey v. City of Chicago, 779 F.3d 689, 696

(7th Cir. 2015).

                                    III.   CONCLUSION

       For the reasons stated, IT IS ORDERED that the nurse defendants’ motion for

summary judgment (ECF No. 87) and Dr. Horton’s motion for summary judgment (ECF

No. 91) are GRANTED. The Clerk of Court shall enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may appeal this

court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within 30 days of the entry of judgment. See Federal Rule of Appellate

Procedure 3, 4. This court may extend this deadline if a party timely requests an extension

and shows good cause or excusable neglect for not being able to meet the 30-day

deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).


                                            15



        Case 2:19-cv-00051-LA Filed 10/15/20 Page 15 of 16 Document 113
       Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion under

Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time, generally

no more than one year after the entry of the judgment. The court cannot extend this

deadline. See Federal Rule of Civil Procedure 6(b)(2).

       A party is expected to closely review all applicable rules and determine, what, if

any, further action is appropriate in a case.

       Dated at Milwaukee, Wisconsin this 15th day of October, 2020.



                                                     s/Lynn Adelman________
                                                     LYNN ADELMAN
                                                     United States District Judge




                                                16



        Case 2:19-cv-00051-LA Filed 10/15/20 Page 16 of 16 Document 113
